          Case 3:17-cv-05769-RJB Document 238 Filed 01/13/20 Page 1 of 3




1                                                                       The Honorable Robert J. Bryan

2

3

4

5

6                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
7
                                     AT T ACOMA
8
     UGOCHUKWU GOODLUCK
9    NWAUZOR, FERNANDO AGUIRRE-                           No. 17-cv-05769-RJB
     URBINA, individually and on behalf of all
10   those similarly situated,                            DECLARATION OF JAMAL N.
                                                          WHITEHEAD IN SUPPORT OF
11
                                      Plaintiffs,         PLAINTIFFS ’ OPPOSITION TO
12                                                        DEFENDANT’S MOTION TO
              v.                                          EXCLUDE EXPERT TESTIMONY
13                                                        OF DR. JEFFREY MUNSON
     THE GEO GROUP, INC., a Florida
14   corporation,
15
                                    Defendant.
16

17            I, JAMAL N. WHITEHEAD, declare as follows:
18            1.    I am over the age of eighteen, competent to testify in this matter, and do so
19
     based on personal knowledge.
20
              2.    Plaintiff’s expert, Dr. Jeffrey Munson, has performed damages calculations in
21
     wage and hour class actions based upon voluminous payroll, timekeeping, and similar data
22

23   produced by defendant employers; and performed damages calculations in approximately forty

24   different wage cases; and has testified at trial in wage cases at least five times in the last five

25   years.
26


      W HI T E HE AD DE C L. I N S UP P O RT OF              SC H ROETER GOLDMA R K & BENDER
                                                                810 Third Avenue   Suite 500 Seattle, WA 98104
      PLT FS. ’ OPP. T O DE F. ’ S MOT . T O                       Phone (206) 622-8000 Fax (206) 682-2305
      E XCL UDE M UNSO N (17-cv-05769-RJB ) 1
          Case 3:17-cv-05769-RJB Document 238 Filed 01/13/20 Page 2 of 3




1            3.      After the expert report deadline, GEO produced banking data showing the

2    amounts paid to individual detainee workers for their work in the VWP. Dr. Munson has
3
     analyzed this data and anticipates supplementing his report to refine his aggregate damages
4
     calculations and to determine individual damages owed to the Class Members.
5
             4.      I attach as Exhibit 1 true and correct copies of excerpts from the deposition of
6
     Dr. Jeffrey Munson, taken December 12, 2019.
7

8            5.      I attach as Exhibit 2 true and correct copies of excerpts from the deposition of

9    Michael Heye, taken December 4, 2019.
10           6.      I attach as Exhibit 3 true and correct copies of excerpts from the deposition of
11
     Defendant’s FRCP 30(b)(6) representative, Bruce Scott, taken December 10, 2019.
12
             7.      I attach as Exhibit 4 a true and correct copy of excerpts from Defendant’s
13
     rebuttal expert report of Serena Morones, dated October 31, 2019. Defendant designated the
14

15   report as “Highly Confidential – Outside Attorneys’ Eyes Only,” but the parties met and

16   conferred today, and GEO agreed to a redacted filing of excerpted pages 8, 12, and 13,

17   excluding “all numbers/figures on each page.”
18           I declare under penalty of perjury under the laws of the United States that the foregoing
19
     is true and correct.
20
             DATED at Seattle, Washington this 13th day of January, 2020.
21

22                                             s/ Jamal N. Whitehead
23                                             JAMAL N. WHITEHEAD, WSBA #39818

24
25

26


      W HI T E HE AD DE C L. I N S UP P O RT OF             SC H ROETER GOLDMA R K & BENDER
                                                               810 Third Avenue   Suite 500 Seattle, WA 98104
      PLT FS. ’ OPP. T O DE F. ’ S MOT . T O                      Phone (206) 622-8000 Fax (206) 682-2305
      E XCL UDE M UNSO N (17-cv-05769-RJB ) 2
          Case 3:17-cv-05769-RJB Document 238 Filed 01/13/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE

2            I hereby certify that on January 13, 2020, I electronically filed the foregoing, together
     with its supporting pleadings and attachments thereto, with the Clerk of the Court using the
3
     CM/ECF system, which will send notification of such filing to the following:
4
      Devin T. Theriot-Orr                         R. Andrew Free
5     OPEN SKY LAW, PLLC                           THE LAW OFFICE OF R. ANDREW FREE
      20415 – 72nd Avenue South, Suite 110         PO Box 90568
6     Kent, WA 98032                               Nashville, TN 37209
      devin@opensky.law                            andrew@immigrantcivilrights.com
7
      Attorney for Plaintiff                       Attorney for Plaintiff
8
      Meena Menter                                 Joan K. Mell
9     MENTER IMMIGRATION LAW PLLC                  III BRANCHES LAW, PLLC
      8201 – 164th Avenue NE, Suite 200            1019 Regents Boulevard, Suite 204
10    Redmond, WA 98052                            Fircrest, WA 98466
      meena@meenamenter.com                        joan@3ebrancheslaw.com
11
      Attorney for Plaintiff                       Attorney for Defendant
12
      Colin L. Barnacle                            Christopher M. Lynch
13    Ashley E. Calhoun                            US DEPARTMENT OF JUSTICE
      Christopher J. Eby                           Civil Division, Federal Programs Branch
14    Adrienne Scheffey                            1100 “L” Street NW
15    Allison N. Angel                             Washington, D.C. 20005
      AKERMAN LLP                                  christopher.m.lynch@usdoj.gov
16    1900 Sixteenth Street, Suite 1700            Attorneys for Interested Party
      Denver, CO 80202
17    colin.barnacle@akerman.com
      ashley.calhoun@akerman.com
18    christopher.eby@akerman.com
19    allison.angel@akerman.com
      adrienne.scheffey@akerman.com
20    Attorneys for Defendant

21          DATED at Seattle, Washington this 13th day of January, 2020.
22                                                     s/ Virginia Mendoza
23                                                     VIRGINIA MENDOZA, Legal Assistant
                                                       Schroeter Goldmark & Bender
24                                                     810 Third Avenue, Suite 500
                                                       Seattle, WA 98104
25                                                     Tel: (206) 622-8000
                                                       mendoza@sgb-law.com
26


      W HI T E HE AD DE C L. I N S UP P O RT OF             SC H ROETER GOLDMA R K & BENDER
                                                               810 Third Avenue   Suite 500 Seattle, WA 98104
      PLT FS. ’ OPP. T O DE F. ’ S MOT . T O                      Phone (206) 622-8000 Fax (206) 682-2305
      E XCL UDE M UNSO N (17-cv-05769-RJB ) 3
